EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 2, line 22; “the same set” was changed to -- a same set --.
In claim 2, line 23; “the set” was changed to -- a set --.
In claim 2, line 29; “using the same” was changed to -- using same --.
In claim 2, line 30; “using which” was changed to -- in which --.
In claim 3, line 22; “signal the ambient” was changed to -- signal to the ambient --.
In claim 5, line 2; “distribute the one or more” was changed to -- distribute one or more --.
In claim 5, line 6; “from upmixed” was changed to -- from the upmixed --.
In claim 12, line 4; “with the same set” was changed to -- with a same set --.
In claim 12, line 5; “subset of the set” was changed to -- subset of a set --.
In claim 14, line 2; “the ambient signal the” was changed to -- the ambient signal among the --.
In claim 19, line 3; “from which the spectral” was changed to -- from which spectral --.
In claim 27, line 18; “the same set” was changed to -- a same set --.
In claim 27, line 19; “the set” was changed to -- a set --.
In claim 27, line 24; “using the same” was changed to -- using same --.
In claim 27, line 25; “using which” was changed to -- in which --.
In claim 29, line 18; “signal to plurality” was changed to -- signal to a plurality --.
In claim 30, line 19; “the same set” was changed to -- a same set --.
In claim 30, line 20; “the set” was changed to -- a set --.
In claim 30, line 25; “using the same” was changed to -- using same --.
In claim 30, line 26; “using which” was changed to -- in which --.
In claim 33, line 20; “the same set” was changed to -- a same set --.
In claim 33, line 21; “the set” was changed to -- a set --.
In claim 33, line 26; “using the same” was changed to -- using same --.
In claim 33, line 27; “using which” was changed to -- in which --.
In claim 35, line 2; “the method” was changed to -- a method --.
In claim 36, line 2; “the method” was changed to -- a method --.
In claim 36, line 20; “the same set” was changed to -- a same set --.
In claim 36, line 21; “the set” was changed to -- a set --.
In claim 36, line 26; “using the same” was changed to -- using same --.
In claim 36, line 27; “using which” was changed to -- in which --.
In claim 37, line 2; “the method” was changed to -- a method --.
The claims were amended in order to clarify the claim language and to provide clear antecedent basis for all terms used therein.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose a method and apparatus for providing ambient signal channels on the basis of an input audio signal.
The following is an examiner’s statement of reasons for allowance:  the prior art of record considered as a whole fails to teach or suggest an audio signal processor or a method for providing ambient signal channels on the basis of an input audio signal, or a method or system for rendering an audio content represented by a multi-channel input audio signal, or a non-transitory digital storage medium having a computer program stored thereon to perform the method, comprising either:  
1) acquiring the ambient signal channels such that ambient signal components are distributed among the ambient signal channels in dependence on positions or directions of sound sources within the input audio signal; wherein a number of acquired ambient signal channels comprising different audio content is larger than a number of channels of the input audio signal; wherein ambient signal components are distributed among the ambient signal channels according to positions or directions of direct sound sources exciting respective ambient signal components, such that different ambient signal components excited by different sources located at different positions are distributed differently among the ambient signal channels, and such that a distribution of ambient signal components to different ambient signal channels corresponds to a distribution of direct signal components exciting the respective ambient signal components to different direct signal channels; or
2) acquiring the ambient signal channels such that ambient signal components are distributed among the ambient signal channels in dependence on positions or directions of sound sources within the input audio signal; wherein a number of acquired ambient signal channels comprising different audio content is larger than a number of channels of the input audio signal; wherein acquiring a direct signal, which comprises direct sound components, on the basis of the input audio signal; wherein extracting an ambient signal on the basis of the input audio signal; and wherein distributing the ambient signal to a plurality of ambient signal channels in dependence on positions or directions of sound sources within the input audio signal, wherein a number of ambient signal channels is larger than a number of channels of the input audio signal; wherein the ambient signal channels are associated with different directions; wherein direct signal channels are associated with different directions, wherein the ambient signal channels and the direct signal channels are associated with a same set of directions, or wherein the ambient signal channels are associated with a subset of a set of directions associated with the direct signal channels; and wherein direct signal components are distributed among direct signal channels according to positions or directions of respective direct sound components, and wherein the ambient signal components are distributed among the ambient signal channels according to positions or directions of direct sound sources exciting the respective ambient signal components using same panning coefficients or spectral weights in which the direct signal components are distributed; or
3) acquiring the ambient signal channels such that ambient signal components are distributed among the ambient signal channels in dependence on positions or directions of sound sources within the input audio signal; wherein a number of acquired ambient signal channels comprising different audio content is larger than a number of channels of the input audio signal; wherein acquiring a direct signal, which comprises direct sound components, on the basis of the input audio signal; wherein extracting an ambient signal on the basis of the input audio signal; and wherein distributing the ambient signal to a plurality of ambient signal channels in dependence on positions or directions of sound sources within the input audio signal, wherein a number of ambient signal channels is larger than a number of channels of the input audio signal; wherein a direct signal is acquired on the basis of the input audio signal; wherein spectral weights are applied, in order to distribute the ambient signal to the ambient signal channels; wherein a same set of spectral weights is applied for distributing direct signal components to direct signal channels and for distributing ambient signal components of the ambient signal to ambient signal channels; or
4) acquire the ambient signal channels; wherein a number of acquired ambient signal channels comprising different audio content is larger than a number of channels of the input audio signal; wherein acquiring the ambient signal channels such that the ambient signal components are distributed among the ambient signal channels in dependence on positions or directions of sound sources within the input audio signal; wherein providing more than 2 direct signal channels and more than 2 ambient signal channels; and a speaker arrangement comprising a set of direct signal speakers and a set of ambient signal speakers; wherein each of the direct signal channels is associated to at least one of the direct signal speakers, and wherein each of the ambient signal channels is associated with at least one of the ambient signal speakers, such that direct signals and ambient signals are rendered using different speakers.  (bold language emphasized)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. The examiner can normally be reached PHP Mon-Fri 8am-5pm Typical.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
May 31, 2022